EXHIBIT 10.1

 

HOME FEDERAL BANK

 

RESTATED EMPLOYMENT AGREEMENT

 

THIS RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 31st day of December, 2008, contemporaneously with the Restated
Change-in-Control Agreement, by and between HOME FEDERAL BANK, a South Dakota
corporation (hereinafter referred to as the “Bank”), P. O. Box 5000, Sioux
Falls, South Dakota 57117-5000 and Curtis L. Hage (the “Employee”).

 

RECITALS

 

A.

The Employee is currently serving as Chairman and Chief Executive Officer.

 

 

B.

The Board of Directors of the Bank recognizes the important service that the
Employee provides and will continue to provide for the Bank.

 

 

C.

The Board of Directors of the Bank has previously approved and authorized the
execution of an Employment Agreement with the Employee.

 

 

D.

The Board of Directors of the Bank has previously approved and authorized the
execution of a Change-in-Control Agreement with the Employee.

 

 

E.

South Dakota Codified Law Section 53-8-7 allows written agreements to be amended
without additional consideration.

 

 

F.

The Board of Directors of the Bank and the Employee desire to make certain
changes in the Employment Agreement and Change-in-Control Agreement.

 

 

G.

The changes to the Employment Agreement are contained in this Restated
Employment Agreement (this “Agreement”).

 

 

H.

The Board of Directors of the Bank and of HF Financial Corp., the parent company
of the Bank, have authorized the Chair of the HF Financial Corp. Personnel,
Compensation and Benefits Committee to finalize and sign the Agreement with the
Employee.

 

COVENANTS

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained and further contained
in the Restated Change-in-Control Agreement between the parties executed
contempor-aneously herewith, the parties agree as follows:

 

1.             Term

 

This agreement shall commence on the date set forth above and shall continue in
effect through June 30, 2009, provided, however, that commencing on July 1, 2009
and on each July 1 thereafter, the term of this agreement shall automatically be
extended for one additional year unless, no later than December 31 of the
previous year, the Bank or the Employee shall have given notice that this
Agreement shall not be extended. Except as otherwise provided in the Restated
Change-in-Control Agreement, the Employee’s Restated Change-in-Control Agreement
shall terminate when this Agreement terminates.

 

--------------------------------------------------------------------------------


 

2.             Employment

 

The Employee serves as Chairman and Chief Executive Officer of the Bank and
shall have all such authority, powers, duties, and responsibilities as may be
given to the Employee from time to time by the Board of Directors. The Employee
shall devote substantially all of the Employee’s working time and efforts to the
affairs of the Bank.

 

3.             Compensation

 

(a)           The Bank shall pay the Employee a base salary at a rate of no less
than THREE HUNDRED FIFTY-NINE THOUSAND SIX HUNDRED AND 00/100 ($359,600) per
year during the term of this Agreement upon the same frequency and on the same
basis that that Bank normally makes salary payments to other Employee personnel.
Appropriate adjustments will be made to the Employee’s base salary giving
consideration to the value of the Employee’s services and to comparable
adjustments to salaries paid to other executive employees of the Bank.

 

(b)           The Employee shall participate in the same manner as other
executives in the Bank’s executive incentive plans.

 

4.             Benefits

 

The Bank shall provide the Employee, in addition to the base salary, all
benefits made available to other officers of the Bank as described in the Bank’s
benefit plan(s) including, but not limited to group term life insurance, group
medical, dental and disability coverage, paid Personal Time Off (PTO), and
retirement.

 

5.             Termination

 

(a)           Termination for Cause. The Bank shall have the right to
immediately discharge the Employee for Cause. Cause shall include:

 

(i)            Material violation of a law or regulation which:

 

(a)           Governs the Employee’s conduct as an officer of the Bank; or

 

(b)           In the reasonable opinion of the Bank affects the Employee’s
fitness to serve in his position;

 

(ii)           Substantial neglect of the Employee’s duties;

 

(iii)          Action or inaction, which materially and adversely impacts the
Bank’s safety, soundness, security, assets, customers or employees;

 

(iv)          Dishonesty of a material nature;

 

(v)           Failure to comply with material rules, regulations or policies of
the Bank;

 

(vi)          Engaging in personal conduct which, when considering the
Employee’s position with the Bank, would materially detract from its business
reputation in the community served;

 

(vii)         Material breach of any material covenant or condition of this
Agreement; and

 

(viii)        Willful and material misconduct.

 

Nothing in this provision shall prevent the Bank from putting the Employee on a
paid or unpaid administrative leave during the pendency of criminal charges
against the Employee, during an investigation (internal or otherwise) into any
suspected misconduct or illegal conduct of the Employee, or for any other reason
deemed appropriate in the reasonable discretion of the Bank. Nothing in this
provision shall prohibit the Bank from reasonably disciplining the Employee for
wrongdoing or misconduct in a manner that does not result in termination.
Discipline or discharge under this section shall be preceded by a fair and

 

2

--------------------------------------------------------------------------------


 

complete investigation, including an opportunity for the Employee to provide
information which he deems relevant.

 

(b)           Termination Without Cause. The Employee’s employment under this
Agreement may be terminated without Cause at any time upon sixty (60) days
written notice to the Employee.

 

The Employee may terminate this Agreement at any time upon sixty (60) days
written notice to the Chair of the HF Financial Corp. Personnel, Compensation
and Benefits Committee.

 

(c)           Absenteeism. If the Employee is absent from work in partial-day or
full-day increments for any reason, including but not limited to illness or
injury, for a period of time or in a manner that materially affects the
functioning of the Bank or of the Employee’s direct or indirect reports, the
Bank may, in its reasonable discretion, terminate the Employee’s employment with
the Bank without prior notice; provided, however, that absence resulting from
approved/excused extended vacation, and/or leave of absence and/or temporary
relocation will not be considered grounds for termination. Nothing in this
absenteeism provision shall relieve the Bank from fulfilling any duties it may
have under the Americans with Disabilities Act, any applicable State Human
Rights Act, the Family and Medical Leave Act, or any other applicable law or
regulation nor shall it preclude the Employee from receiving benefits to which
the Employee may be entitled under any disability plan or agreement sponsored by
the Bank.

 

(d)           Death. The Employee’s employment hereunder shall terminate
automatically upon the Employee’s death.

 

(e)           Severance Terms. Upon termination of the Employee’s employment
under this Section 5, the Employee shall forfeit all rights to future
compensation under Section 3; provided, however, that if employment is
terminated as a result of the Employee’s death or disability as described in
Section 5(e)(iii), compensation under Section 3(b) will not be forfeited, and
will be payable to the Employee’s Estate/heirs in accordance with the terms of
the Bank’s executive incentive plans. Except where termination follows a change
in control, as defined in the Employee’s Restated Change-in-Control Agreement,
and subject to the Employee’s signing and not revoking a release of claims in a
form reasonably acceptable to the Bank, and further subject to compliance with
Section 6 below (Agreement Not to Compete), the Employee shall receive the
following amounts, except to the extent previously paid by the Bank to the
Employee, as full payment, compromise and settlement of all non-vested
compensation, and as additional consideration for the restrictive covenants
contained in this Agreement:

 

(i)            In the event the Employee’s employment is terminated by the Bank
for Cause, the Bank shall pay the Employee the Employee’s full salary through
the date of termination for Cause, at the rate in effect at the time of notice
of termination, and the Bank shall thereafter have no further obligation to the
Employee under this Agreement;

 

(ii)           In the event the Employee’s employment is terminated by the Bank
without Cause, other than by reason of death or disability as described in
Section 5(e)(iii), the Employee shall be paid the Employee’s full salary through
the date of termination and in addition, shall be paid each month

 

3

--------------------------------------------------------------------------------


 

on the first of the month for twelve months one-twelfth of the total of: 
(a) the Employee’s monthly salary in effect at the time of termination times the
number of months remaining until expiration of this Agreement plus (b) an amount
equal to one year’s annual base salary. Provided, however, that, subject to the
provisions of subsection (vii) of this Section 5(e), the first payment shall be
made on the first day of the third month coincident with or next following the
Employee’s termination of employment and shall include all monthly payments
theretofore due under this Agreement;

 

(iii)          In the event the Employee’s employment is terminated by the Bank
because of disability (as defined by and determined under the Bank’s Disability
Plan), the Bank will pay the Employee through the last day of the month in which
the Employee is terminated plus on the 90th day following the Employer’s
termination of employment an amount equal to three (3) month’s base salary;

 

(iv)          In the event of the Employee’s death, the Bank shall pay the
Employee’s spouse, beneficiary, or the Employee’s estate, the Employee’s then
current salary through the last day of the month in which such death occurs;

 

(v)           In the event the Employee’s employment is terminated by the
Employee, and if the Employee provides written notice as required in
Section 5(b), the Bank shall, subject to the provisions of subsection (vii) of
this Section 5(e), pay the Employee’s current salary through the month of
termination and on the 60th day following the Employee’s termination of
employment one additional month’s salary. Failure to give such notice shall
result in forfeiture of accrued PTO and the Employee shall be paid only through
the last day worked;

 

(vi)          In the event the Employee’s employment is terminated because the
Employee has chosen not to extend the term of the Agreement pursuant to
Section 1, the Bank shall pay the Employee the Employee’s full salary during the
period of time that the Employee continues to work (but not beyond the end of
the term), at the rate then in effect, plus accrued PTO.  However, the Bank may
request the Employee to terminate employment before the end of the term in which
event the Bank shall pay the Employee the Employee’s full salary through the end
of the term of the Agreement, at the rate then in effect, plus accrued PTO. In
the event the Employee’s employment is terminated because the Bank has chosen
not to extend the term of the Agreement pursuant to Section 1 the Bank shall pay
the Employee the Employee’s full salary through the end of the term of the
Agreement, at the rate then in effect, plus accrued PTO; and

 

(vii)         Notwithstanding the foregoing payment provisions, if the Bank
determines that any payments described above are subject to 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (“Code”) (or a successor
provision), the payments described above shall be delayed until the earlier of
the Employee’s death or the first day of the month coincident with or next
following the sixth month anniversary of the Employee’s termination of
employment and shall include all payments theretofore due under this Agreement. 
Provided, however, that no payments shall be made and payments already made
shall be returned to the Bank if the Employee violates the non-compete
provisions contained in Section 6.

 

4

--------------------------------------------------------------------------------


 

Compensation following a change in control, as defined in the Employee’s
Restated Change in Control Agreement, shall be governed by the terms of that
Agreement.

 

6.             Agreement Not to Compete

 

The Employee agrees that during the term of the Employee’s employment hereunder
and for a period of one (1) year after termination of this Agreement by the
Employee or by the Bank for any reason, voluntarily or involuntarily, with or
without Cause under Section 5(b), the Employee will not:  either directly or
indirectly, on the Employee’s own behalf or as a partner, member, officer,
employee, consultant, stockholder (except by ownership of less than 1% of the
outstanding stock of a publicly held corporation, or the ownership does not
involve any managerial or operation responsibility), director or trustee of any
person, firm, or corporation or otherwise, engage in or assist others to engage
in any business, competing with the business carried on by the Bank, or solicit
business from any customers of the Bank, within the cities, towns,
municipalities, or counties where the Bank conducts business. “Bank” as used in
this provision shall include all branch operations and locations. If the
Employee violates the non-compete provisions of this Section 6 the Employee
shall return to the Bank any severance payments received after termination under
Section 5(e) or under Section 4(a)(iii) of the Employee’s Restated Change in
Control Agreement.

 

7.             Solicitation of Employees

 

The Employee agrees that during the term of the Employee’s employment and for
one (1) year after the termination of such employment, the Employee will not
induce or attempt to induce any person who is an employee of the Bank to leave
the employ of the Bank and engage in any business which competes with the Bank’s
business.

 

8.             Confidential Information

 

The Employee acknowledges that as a result of employment with the Bank, the
Employee has access to and knowledge of confidential, trade secret and
proprietary information of the Bank. In exchange for the consideration set forth
herein and for the consideration set forth in the Restated Change-in-Control
Agreement contemporaneously executed, the Employee agrees not to disclose to
anyone inside or outside the Bank or use for the Employee’s own benefit or the
benefit of others, any of this information without the express written consent
of the Bank. The Employee acknowledges an unauthorized disclosure or use of this
information would be unfair and would cause the Bank irreparable harm.

 

9.             Compensation Restrictions under CPP

 

Anything in this Agreement to the contrary notwithstanding, because HF Financial
Corp. is participating in the capital purchase program (“CPP”) of the United
States Treasury Department (“Treasury”) established under the Emergency Economic
Stabilization Act of 2008 (“EESA”), compensation to the Employee shall be
restricted as follows:

 

(a)           No Golden Parachute Payments. The Bank is prohibiting any golden
parachute payment to the Employee during any “CPP Covered Periods.” A “CPP
Covered Period” is any period during which (i) the Employee is a senior
executive officer and (ii) Treasury holds an equity or debt position acquired
from the Bank in the CPP.  “Golden parachute payment” is used with same meaning
as in Section 111(b)(2)(C) of EESA.  For purposes of this Section 9, “Bank”
includes any entities treated as a single employer with the Bank under 31 C.F.R.
Section 30.1(b) (as in effect on the Closing Date of the CPP purchase). The Bank
shall

 

5

--------------------------------------------------------------------------------


 

determine any reductions in such a manner that to the extent possible, the
provisions of Section 409A of the Code are not violated.

 

(b)           Recovery of Bonus and Incentive Compensation. Any bonus and
incentive compensation paid to the Employee during a CPP Covered Period and
while the Employee is a senior executive officer is subject to recovery or
“clawback” by the Bank if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

(c)           Compensation Program Amendments. Each of the Bank’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to the Employee is hereby amended to the extent necessary
to give effect to provisions (a) and (b), including, but not limited to, this
Agreement, the Change in Control Agreement, the Long Term Incentive Plan, the
Short Term Incentive Plan, any individual incentive program, the Excess Pension
Plan and the Deferred Compensation Agreement.

 

In addition, the Bank is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Bank. To the extent any such
review requires revisions to any Benefit Plan with respect to the Employee that
the Bank does not have the authority to change unilaterally, the Employee and
the Bank agree to negotiate such changes promptly and in good faith.

 

This Section 9 is intended to, and will be interpreted, administered and
construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this Section 9 and without
violating the provisions of Section 409A of the Code).

 

10.          No Assignments

 

This Agreement is personal to each of the parties hereto, and neither party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Bank will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by an assumption agreement in form and
substance satisfactory to the Employee in the Employee’s reasonable discretion,
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. Failure of the Bank to obtain such an
assumption agreement prior to the effective date of any such succession or
assignment shall be a breach of this Agreement.

 

11.          Notice

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement (provided that all notices to the Bank
shall be directed to the attention of the Chair of the Personnel, Compensation
and Benefits Committee of HF Financial Corp with a copy to the Secretary of the
Bank), or to such other address as either party may have furnished to the other
in writing in accordance herewith. Notices shall be effective upon receipt.

 

6

--------------------------------------------------------------------------------


 

12.          Entire Agreement/Waivers

 

This Agreement, the contemporaneously executed Restated Change-in-Control
Agreement, the Restated Deferred Compensation Agreement, and the Letter
Agreement dated November 19, 2008, between the Employee and HF Financial in
connection with the CPP addressed in Section 9 of this Agreement, as any of the
same may be amended from time to time, represent the entire agreement between
the parties and supersede all previous communications, representations,
understandings, and agreements, either oral or written, between the Bank and the
Employee with respect to the employment of the Employee by the Bank. No waiver
of the terms of this Agreement shall be binding upon either party unless in
writing, signed by the party to be charged. The waiver or failure of either
party to enforce the terms of this Agreement in one instance shall not
constitute a waiver of that party’s rights under this Agreement with respect to
other violations.

 

13.          Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

14.          Section 409A of the Code

 

It is the intent of the parties that this Agreement be construed to avoid the
excise tax and penalties described in Section 409A of the Code. This Agreement
shall be interpreted in a manner consistent with that intent. In that regard,
the concept of “termination of employment” shall be interpreted to mean
“separation from service” within the meaning of Section 409A.

 

15.          Governing Law

 

The laws of the United States to the extent applicable and otherwise the laws of
the State of South Dakota shall govern this Agreement.

 

16.          Arbitration and Remedies

 

(a)           Except as otherwise expressly provided in this Agreement, any
dispute or claim arising under or with respect to this Agreement, or the
termination of this Agreement, will be resolved by arbitration in the state of
South Dakota in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association by a mutually
agreeable neutral arbitrator. The decision or award of the arbitrator shall be
final and binding upon the parties and may be entered as a judgment or order in
any Court of competent jurisdiction;

 

(b)           All information and documentation submitted by the parties or
received from any other source, together with all transcripts of the
hearing(s) or other proceedings, and the arbitrator’s findings shall be treated
by the arbitrator and the parties as Confidential Information and the
participants agree not to disclose or turn over any such information or
documentation to a third party without the prior written consent of the parties,
or pursuant to a lawful subpoena or court order, or an order to obtain
injunctive relief;

 

(c)           Employee acknowledges that compliance with Sections 6, 7, and 8 is
necessary to protect the business and good will of the Bank, and that a breach
of these sections would irreparably and continually damage the Bank for which
money damages may not be adequate. Consequently, the Employee agrees that the
Bank will be entitled to injunctive and other equitable relief from the courts
for

 

7

--------------------------------------------------------------------------------


 

breach or threatened breach of these sections and the Employee agrees that it
will not be a defense to any request for such relief that the Bank has an
adequate remedy at law. For purposes of any such proceeding, the Bank and the
Employee submit to the non-exclusive jurisdiction of the courts of the state of
South Dakota, and of the United States located in the State of South Dakota, and
each agrees not to raise and waives any objection to or defense based on the
venue of any such court or forum non-conveniens;

 

(d)           If a court of competent jurisdiction determines that any provision
of this Agreement is unreasonable in scope, time, or geography, it is hereby
authorized by the Employee and the Bank to enforce the same in such narrower
scope, shorter time or lesser geography as such court determines to be
reasonable and proper under all the circumstances. The restrictive covenants in
Section 6 shall be deemed separate covenants for each and every state, county,
municipality, and town, and in the event the covenants for one or more of the
geographic territories is determined to be unenforceable, the remaining
covenants shall continue to be effective; and

 

(e)           The Bank will also have such other legal remedies as may be
appropriate under the circumstances including, but not limited to, recovery of
damages occasioned by a breach.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

EMPLOYEE

 

 

/s/ Curtis L. Hage

 

/s/ Wm. G. Pederson

Curtis L. Hage

 

By:

Wm. G. Pederson

 

 

Its:

Chair, HF Financial Corp.

 

 

 

Personnel, Compensation and

 

 

 

Benefits Committee

 

9

--------------------------------------------------------------------------------